DETAILED ACTION
Election/Restrictions
Claims 1-8 and 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 January 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 10-21 are rejected as failing to meet the written description requirement by virtue of their dependencies on independent claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US pgPub 2016/0064186).
Regarding claim 9, Chang et al. teaches A method for operating a high energy ion implanter (inherent to the apparatus of figure 5), the method comprising: 
generating ions of a beam species from an ion source (500), thereby defining a ion beam (inherent); 
mass analyzing the ion beam; selecting ions of a first charge state into an accelerator (inherent function of mass analyzer 510); App. No. 16/887,446 Page 4 
accelerating the ions of the first charge state through at least one of a first plurality of accelerator stages located within the accelerator (fig. 1, 20 in 100), thereby defining accelerated ions at a first kinetic energy level (inherent after acceleration of ions via 20); stripping the accelerated ions with a charge stripper (40) comprising sulfur hexafluoride gas located within the accelerator ([0024] teaches insulating gas SF6, there is no requirement that the SF6 be the stripping gas.  Moreover, [0032] teaches leaking insulating gas into stripper tube 40), thereby converting the ions of the first charge state to positive ions of a second charge state (inherent function of stripper tube 40), wherein the first charge state is different from the second charge state (via electron stripping); and accelerating the ions of the second charge state through at least one of a second plurality of accelerator stages located within the accelerator (stages 25).
Regarding claim 17, Chang et al. teach wherein the first charge state comprises a net charge of -1 and the second charge state comprises a net charge of +1 or greater ([0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US pgPub 2011/0101213) in view of Hotchkis (“Hotchkis et al. “Sulphur .
Regarding claim 8, Satoh teaches a method for operating a high energy ion implanter (inherent in the apparatus of figure 1), the method comprising:
generating ions of a beam species from an ion source (ion source 102), thereby defining an ion beam (101);
mass analyzing the ion beam (104);
selecting ions of a first charge state into an accelerator ([0023]);
accelerating the ions of the first charge state through at least one of a first plurality of accelerator stages (230, [0030]) located within the accelerator (as seen in figure 2, [0030]), thereby defining accelerated ions at a first kinetic energy level (inherent to first stages 230);
stripping the accelerated ions with a charge stripper (220) comprising gas (226) located within the accelerator (as seen in figure 2), thereby converting the ions of the first charge state to positive ions of a second charge state ([0029], [0032]), wherein the first charge state is different from the second charge state ([0029], [0032]); and
accelerating the ions of the second charge state through at least one of a second plurality of accelerator stages (232) located within the accelerator (as seen in figure 2).
Satoh differs from the claimed invention by teaching argon or Xenon as examples of the stripping gas ([0031]), thus differs from the claimed invention by not disclosing the charge stripper comprises sulfur hexafluoride gas.

Hotchikis modifies Satoh by suggesting the substitution of argon gas with the conventional argon gas (abstract) as used in Satoh.
Since both inventions are directed towards strippers comprising gas, it would have been obvious to one of ordinary skill in the art to substitute the argon gas of Satoh for the SF6 gas of Hotchikis because SF6 “is shown to provide significantly higher yields for charge states of heavy ions above the mean charge state”.  As evidenced by Rose (USPN 5,729,028) Boron ions are heavy ions (col. 3, lines 1-4). Further, Hotchikis is analogous art in that it is reasonably pertinent to the problem faced by the inventor (MPEP 2141.01(a) I).  Mainly how to increase the charge state yield ([0039]).  Thus, it would be obvious to one of ordinary skill in the art to substitute the gas of Satoh for that of Hotchikis because it would increase the yield for charge states of heavier ions such as boron.  
Regarding claim 10, Satoh teaches wherein stripping the accelerated ions is performed with a stripping efficiency that is based on the first kinetic energy level ( [0033]), wherein the stripping provides more ions of the second charge state than are present at the ion source ([0032] “an increase in energy above 1 MeV in FIG. 3 demonstrates a correlation with an increase in the fraction or concentration of Boron with a plus three charge stage after stripping ”), and wherein a beam current of the accelerated ions is increased at a second kinetic energy that is greater than the first kinetic energy level (inherent in the second acceleration stages 232.  See also step 514 in figure e5 and step 612 in figure 6).

Satoh fails to disclose SF6, however such a gas would have been obvious as discussed in claim 8 above.
Regarding claim 12, Satoh teaches wherein one or more of the first plurality of accelerator stages and the second plurality of accelerator stages respectively comprise at least one resonator, whereby the resonator generates an RF accelerating field to accelerate ions therein ([0028]).
Regarding claim 13, Satoh teaches wherein the second charge state is more positive than the first charge state ([0031] stripping electrons for higher charge state).
Regarding claim 14, Satoh teaches wherein the first plurality of accelerator stages and second plurality of accelerator stages comprise at least ten accelerator stages and at least one resonator (see claim 5. See also [0028] for any number of stages).
Regarding claim 15, Satoh teaches wherein the second charge state increases a net charge of the first charge state by at least one ([0029]).
Regarding claim 16, Satoh in view of Hotchikis teaches wherein the first charge state comprises a net charge of +3 and the second charge state comprises a net charge at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”).
Regarding claim 18, Satoh teaches wherein the charge stripper is positioned downstream of at least one of the first plurality of accelerator stages and upstream of at least one of the second plurality of accelerator stages (as seen in figure 2, 220 between 230 and 232).
Regarding claim 19, Satoh teaches wherein a quantity of the first plurality of accelerator stages is less than or equal a quantity of the second plurality of accelerator stages (figure 2 shows 230 with three stages 202/204/205 and 232 with four stages 206/208/210/212).
Regarding claim 20, Satoh teaches wherein a quantity of the first plurality of accelerator stages is greater than a quantity of the second plurality of accelerator stages ([0030]).
Regarding claim 21, Satoh teaches wherein stripping the accelerated ions is performed at two or more accelerator stages selected from the first plurality of accelerator stages and second plurality of accelerator stages (fig. 2 gas stripping performed between stages 205 and 206 (i.e. two acceleration stages) selected from the first plurality of stages 230 and second plurality of stages 232).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Hotchkis and further in view of JPH08-23067 (copy of publication and machine translation submitted herewith).
 Regarding claim 17, Satoh teaches increasing the charge states (see citations above), however does not specifically disclose a first charge state with a net negative charge.
However, ‘067 wherein the first charge state comprises a net charge of -1 and the second charge state comprises a net charge of +1 or greater (see sentence bridging pages 1-2).
‘067 modifies the combined device by suggesting a negative ion source.
Since both inventions teach electron stripping, it would have been obvious to select a negative ion source for the device of Satoh, when a particular charge state of an ion species is desired for ion implantation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881